      Case 3:19-cv-01085-SRU Document 1 Filed 07/12/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

ATAIN SPECIALTY INSURANCE COMPANY, )
           Plaintiff,              )
                                   )
v.                                 )                          Case No.:
                                   )
HANK’S DAIRY BAR, INC. and         )
STEVEN DEVOST, JR. PPA ROBERT      )
NACCARATO, ESQ. ,                  )
           Defendants.             )

                 COMPLAINT FOR DECLARATORY JUDGMENT

       1.      This is an action for declaratory relief pursuant to the provisions of the

Declaratory Judgments Act, 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57,

seeking a declaration of rights, duties, status and other legal relations between the parties.

       2.      The Plaintiff, Atain Specialty Insurance Company (“Atain”), seeks a

declaration in this action that no coverage is afforded to the Defendant, Hank’s Dairy

Bar, Inc. (“Hank’s Dairy”), under a certain insurance policy issued by Atain to Hank’s

Dairy with respect to a lawsuit filed by Steven Devost, Jr. PPA Robert Naccarato, Esq.

(“Underlying Plaintiff”) in the New London County Superior Court, Civil Action No. 19-

6039287-S (“Underlying Lawsuit”).

       3.      Atain issued a Commercial General Liability Policy to Hank’s Dairy,

Policy No. CIP313250, with an effective date of May 21, 2017 through May 21, 2018

(“Policy”). A true and correct copy of the Policy is attached hereto and incorporated

herein as Exhibit 1.

       4.      Hank’s Dairy seeks insurance coverage under the Policy for the

Underlying Lawsuit. Atain seeks by this litigation to confirm that it has no duty to

defend or indemnify Hank’s Dairy under the Policy for the Underlying Lawsuit.
      Case 3:19-cv-01085-SRU Document 1 Filed 07/12/19 Page 2 of 6



       5.      Therefore, an actual and justiciable controversy exists between the parties

to this action regarding insurance coverage for the Underlying Lawsuit under the Policy,

and an entry of declaratory judgment is required to resolve the controversy.

                                       THE PARTIES

       6.      The Plaintiff, Atain Specialty Insurance Company, is incorporated under

the laws of the State of Michigan with a usual place of business at 30833 Northwestern

Hwy., Ste. 220, Farmington Hills, MI 48334 and is duly licensed to issue Commercial

Lines Policies in the State of Connecticut.

       7.      The Defendant, Hank’s Dairy Bar, Inc., is incorporated under the laws of

Connecticut with a usual place of business at 1006 Norwich Road, Plainfield, CT 06374.

       8.      The Defendant, Steven Devost, Jr. PPA Robert Naccarato, Esq., is a

resident and citizen of Connecticut.

                             JURISDICTION AND VENUE

       9.      Jurisdiction is with this Honorable Court pursuant to 28 U.S.C. § 1332(a),

as there is diversity of citizenship between the parties and the amount in controversy

exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00). Atain and

Hank’s Dairy are and have at all relevant times been citizens of different states.

       10.     Venue is appropriate under 28 U.S.C. § 1391 because the Underlying

Lawsuit and the incident for which coverage is sought are both located in this District.

                              STATEMENT OF FACTS
                            THE UNDERLYING LAWSUIT

       11.     The Underlying Plaintiff initiated the Underlying Lawsuit by filing a

complaint against Hank’s Dairy on or about February 7, 2019 (“Underlying Complaint”).




                                              2
       Case 3:19-cv-01085-SRU Document 1 Filed 07/12/19 Page 3 of 6



A true and correct copy of the Underlying Complaint is attached hereto and incorporated

by reference as Exhibit 2.

        12.     According to the Underlying Complaint, at all relevant times, Hank’s

Dairy owned and operated a farm located at 1006 Norwich Road in Plainfield,

Connecticut (“Premises”) and invited the public onto said Premises. Exhibit 2, at ¶ 4.

        13.     Hank’s Dairy possessed and/or controlled the Premises and oversaw the

activities taking place on the Premises. Id. at ¶ 5.

        14.     Hank’s Dairy provided “large inflatable balls” for children to play with on

the Premises. Id. at ¶ 6.

        15.     The Underlying Complaint also refers to the large inflatable balls as

“oversized industrial inflatable balls.” Id. at ¶ 9.

        16.     Hank’s Dairy encouraged children to push the subject large inflatable balls

down a hill on the Premises. Id. at ¶ 7.

        17.     On June 25, 2017, the Underlying Plaintiff was picked up by the large

inflatable ball and thrown to the ground causing him to suffer injuries. Id. at ¶ 8.

        18.     The Underlying Plaintiff alleges that the negligence of Hank’s Dairy

caused his injuries. Id. at ¶ 9.

        19.     No other causes of action have been asserted against Hank’s Dairy. Id.

  COUNT I – COVERAGE UNDER THE POLICY IS PRECLUDED BY THE
EXCLUSION – CLIMBING, TRAMPOLINES, MECHANICAL RIDES, BOXING
        GAMES AND INTERACTIVE GAMES ENDORSEMENT

        20.     Atain hereby reasserts and incorporates by reference the allegations set

forth in paragraphs 1 through 19 hereof as though fully set forth herein.




                                               3
      Case 3:19-cv-01085-SRU Document 1 Filed 07/12/19 Page 4 of 6



       21.     The Policy contains a Commercial General Liability Coverage Form

which provides, in relevant part, that “Various provisions in this policy restrict coverage.

Read the entire policy carefully to determine rights, duties and what is and is not

covered.” Exhibit 1.

       22.     The Policy contains an endorsement entitled EXCLUSION –

CLIMBING, TRAMPOLINES, MECHANICAL RIDES, BOXING GAMES AND

INTERACTIVE GAMES (No. AF001434 (09/16)) (“Games Exclusion”). Id.

       23.     The Games Exclusion provides, in relevant part, that:

               This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Id.

       24.     The Games Exclusion further provides, in relevant part, that:

               This insurance does not apply and there shall be no duty to defend
               or indemnify any insured for any “occurrence”, “suit”, liability,
               claim, demand or cause of action arising, in whole or part, out of
               the ownership, maintenance, operation, set-up, take-down,
               participation in, or any other use by any person, of any of the
               following:

               a.      Rock climbing walls, Velcro walls or other scaling devises;
               b.      Gym or Gymnastics Equipment;
               c.      Trampolines or any other rebounding devices;
               d.      Moon Bounces, Moon Walks, Space Walks or other
                       inflatable games or devices;
               e.      Laser tag, paintball games, or sumo wrestling;
               f.      Bungee games, human spheres, or water slides;
               g.      Boxing games, punching games, or any games that involve
                       kicking;
               h.      Advertising balloons, rooftop balloons, helium blimps or
                       similar devises;
               i.      Any mechanical ride or riding device; or
               j.      Any other game or device that measures or requires the use
                       of any physical force or strength.



                                             4
        Case 3:19-cv-01085-SRU Document 1 Filed 07/12/19 Page 5 of 6



Id.

         25.    The Underlying Complaint alleges that the Underlying Plaintiff was

injured by a “large inflatable ball” which is also described as an “oversized industrial

inflatable ball.” Exhibit 2, at ¶¶ 6, 9.

         26.    A large inflatable or oversized industrial inflatable ball constitutes “other

inflatable games or devices” as stated in the Games Exclusion.

         27.    A large inflatable or oversized industrial inflatable ball constitutes “any

game that involves kicking” as stated in the Games Exclusion.

         28.    A large inflatable or oversized industrial inflatable ball constitutes “any

other game or device that measures or requires the use of any physical force or strength”

as stated in the Games Exclusion.

         29.    As such, the Underlying Lawsuit and the Underlying Plaintiff’s alleged

injuries arose out of, in whole or part, the ownership, maintenance, operation, set-up,

take-down, participation in or any other use by any person of (a) an inflatable game or

device, (b) a game that involves kicking and/or (c) a game or device that measures or

requires the use of any physical force or strength.

         30.    Accordingly, the Games Exclusion operates to exclude coverage under the

Policy for the Underlying Lawsuit and Atain has no duty to defend or indemnify Hank’s

Dairy with respect to the Underlying Lawsuit.

                                 PRAYERS FOR RELIEF

      WHEREFORE, Atain respectfully requests that this Honorable Court adjudicate and

declare the rights of the parties and that this Court:




                                               5
        Case 3:19-cv-01085-SRU Document 1 Filed 07/12/19 Page 6 of 6



   1.      Declare that Atain has no duty under the Policy to defend Hank’s Dairy in the

           Underlying Lawsuit;

   2.      Declare that Atain has no duty under the Policy to indemnify Hank’s Dairy

           with respect to the claims alleged against it in the Underlying Lawsuit;

   3.      Declare that all parties are bound hereto by the judicial declarations entered

           herein, which terminate the instant controversy among the parties; and

   4.      Grant such other relief to which Atain may be entitled and which the Court

           deems proper, including but not limited to Atain’s costs and attorney’s fees

           arising from this action.

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ANY ISSUE PRESENTED
             HEREIN THAT IS PROPERLY SO TRIABLE.

Dated: July ____, 2019                       Respectfully Submitted,
                                             The Plaintiff,
                                             Atain Specialty Insurance Company,
                                             By its attorneys,

                                                    /s/ Thomas M. Tang
                                             Thomas M. Tang (ct30769)
                                             ttang@tangmaravelis.com
                                             Stephanie S. Berry (ct21807)
                                             sberry@tangmaravelis.com
                                             TANG & MARAVELIS, P.C.
                                             88 Howard Street, Suite A1
                                             New London, CT 06020
                                             Phone: (860) 443-8900
                                             Fax: (860) 443-8906




                                             6
